DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
    Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
    The information disclosure statements (IDS) submitted on 09/05/2019, 04/23/2020 and 04/27/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
     The drawings are objected to because of the following incorrect labelling, Fig.4 and Fig. 6, not matching with the detailed description disclosure in paragraph [0045] and [0051] respectively. Therefore:
 "Fig. 4" should read "Fig. 6" and, 
"Fig. 6" should read "Fig. 4".  
   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply   to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the 
    In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Specification
     The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
“Image Processing Method and Device for Reducing Image Saturation based on Depth of Field Information.”
     The disclosure is objected to because of the following informalities: 
In paragraph 0060, line 2 and paragraph 0061, line 1 respectively, "the i.  
The background is not descriptive of the problem(s) the invention to which the claims are directed is trying to solve. A new background that is clearly indicative of such problem(s) is recommended.
     Appropriate correction is required.

Double Patenting
     The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
     Claim 1, 10, 20 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 18 of copending U.S. Application No. 16/564990. Although the claims at issue are not identical, they are not patentably 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
                             Summary table of Double Patenting Rejections 
             Claims 1, 10 and 20 
           of Instant Application
Claims 1 and 18 of copending U.S. Application No. 16/564990   
      (US-20190392564-A1)
1. A method for processing an image saturation based on depth of field, configured to process scene data collected by an imaging device, the scene data comprising a first scene image, and the method comprising: processing the scene data to determine whether a portrait exists in a scene; in response to determining that the portrait exists, processing the scene data to identify a portrait region; and processing the first scene image to reduce a saturation of the portrait region.
1. A method for controlling an electronic device based on scene data collected by an imaging apparatus of the electronic device, the method comprising: processing the scene data to recognize a face region; processing the scene data to acquire depth information of the face region; determining a portrait region based on the face region and the depth information; and controlling the electronic device based on the portrait region.  

               
 18. The method of claim 1, wherein controlling the electronic device based on the portrait region comprises: processing the first cached main image to reduce a saturation of the portrait region, wherein controlling the electronic device based on the portrait region further comprises: determining a limb region based on the portrait region; and wherein processing the first cached main image to reduce the saturation of the portrait region comprises: processing the first cached main image to reduce a saturation of at 
                       
10. An electronic device, comprising: a processor, and a memory, having an executable program code stored thereon, wherein the processor is configured, by reading the executable program code stored in the memory, to: process scene data to determine whether a portrait exists in a scene, the scene data comprising a first scene image; in response to determining that the portrait exists, process the scene data to identify a portrait region; and process the first scene image to reduce a saturation of the portrait region.
   

20. A non-transitory computer readable storage medium, having an instruction stored thereon, wherein when the instruction is executed by a processor of an electronic device, the electronic device is configured to image saturation based on depth of field, the method comprising: processing scene data to determine whether a portrait exists in a scene, the scene data comprising a first scene image; in response to determining that the portrait exists, processing the scene data to identify a portrait region; and processing the first scene image to reduce a saturation of the portrait region.


	
While only independent claims 1, 10 and 20 are listed here and are rejected under nonstatutory double patenting, other dependent claims may also be subject to the nonstatutory double patenting rejection. However, once the double patenting rejection on independent claims 1, 10 and 20 are overcome against all limitations recited in copending U.S. application No. 16/564990, the potential double patenting rejection on other dependent claims will be overcome.

Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
              A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent 

     Claim(s) 1 – 2, 9 – 11, and 19 – 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2017/0163953 A1).
     Regarding claim 1, Wang teaches a method for processing an image saturation based on depth of field (see abstract, line 1-5), configured to process scene data (see the term “processing an image” in paragraph 0034, line 2) collected by an imaging device (see step S110 in Fig.1, and see paragraph 0036 defining an imaging device as a device with photographing function such as mobile phone and any computer with a camera) , the scene data comprising a first scene image (see the term “shooting scene” in step S110 of Fig,1), and the method comprising:
processing the scene data to determine whether a portrait exists in a scene (see paragraph 0037; also see S120 of Fig.1 in which a human face identification is performed which is equivalent to detecting the existence of a portrait or face);
in response to determining that the portrait exists, processing the scene data to identify a portrait region (see the term “to obtain a human face region” in paragraph 0036, line 2 equivalent to identifying a portrait region); and
processing the first scene image to reduce a saturation of the portrait region (see equivalence in step S150 of Fig. 1; and see the term “white balance parameter is adjusted” in paragraph 0052 as it is well known in the art that the adjustment of an image white balance parameter or color balancing causes changes in saturation such as reducing the saturation of an image).
     Regarding claim 2, Wang also teaches the method of claim 1, wherein processing the scene data to determine whether the portrait exists in the scene comprises: 
     Regarding claim 9, Wang teaches the method of claim 1, further comprising: 
determining a background part of the first scene image other than the portrait region ( in step S120 of Fig. 1, Wang also discloses the step of “obtaining an ambient light region other than the human face region”, which is equivalent to determining a background part; and also see paragraph 0038, lines 3-5); and
processing the first scene image to increase a saturation of the background part ( in paragraph 0048, lines 13-14, Wang discloses that the white balance parameter in the part other that the face region is adjusted as well causing changes in saturation of that ambient light region or background region. Consequently, as described in paragraph 0049, adjustment of the white balance parameter or saturation of the human face region will trigger adjustment of the other part than the face region to avoid drawbacks in the display effect. Thus, Examiner notes that it is a common practice in the art to adjust the white balance by increase the saturation of the background of an image if the saturation of the human face in the image is decrease and vice versa).
     Regarding claim 10, Examiner notes that the claim recites an electronic device, comprising: a processor, and a memory, having an executable program code stored 
     Wang teaches the method of claim 1 – see rejection above.
     Examiner also notes that it is customary in the art for an electronic device to comprise a processor, a memory and to execute stored instructions by the processor to perform the corresponding method.
     Accordingly, claim 10 is also rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang. 
     Regarding claims 11 and 19, Examiner notes that the claim recite the electronic device of claim 10, wherein the processor is configured to carry out the method of claim 2 and claim 9 respectively. 
     Wang teaches the method of claim 2 and 9 respectively– see rejection above.
     Examiner also notes that it is customary in the art for an electronic device to comprise a processor, a memory and to execute stored instructions by the processor to perform the corresponding method.
     Accordingly, claim 11 and 19 are also rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang.
     Regarding claim 20, Examiner notes that the claim recites a non-transitory computer readable storage medium, having an instruction stored thereon, wherein when the instruction is executed by a processor of an electronic device, the electronic device is configured to execute the method of claim 1. 
     Wang teaches the method of claim 1 – see rejection above.
.

Claim Rejections - 35 USC § 103
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claim(s) 3 - 8 and 12 – 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Hwang et al. (US 2013/0148853 A1) .
     Regarding claim 3, Wang teaches the method of claim 1, wherein in response to determining that the portrait exists, processing the scene data to identify the portrait region, Wang further teaches the method that comprises: 
processing the first scene image to obtain a face region (see the term “obtain a human face region” in step S120 of Fig. 1);

 However, Hwang teaches the following steps of:
processing the scene data to obtain depth information of the face region (see paragraph 0045, lines 1-3; Hwang discloses acquiring depth information of a human body or human face since a face is part of a human body); and
determining the portrait region based on the face region and the depth information (see paragraph 0063 and 0065, lines 2-5 and 2-6 respectively; a face detection depth information is used to search a candidate region such as human body region or portrait region).
                       It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the method of Wang to incorporate the teachings of obtaining the depth information and the determining the portrait region based on that depth information as taught by Hwang. 
The motivation for doing so would have been to effectively detect the human body region by distinguishing depth information from human body region or face region to others background region from the image data acquired by a camera.
     Regarding claim 4, the combination of Wang in view of Hwang teaches the method of claim 3, wherein Hwang further discloses the scene data comprises a depth map corresponding to the first scene image (see the depth data acquiring unit 2 of Fig. 2; also see the term “depth data” in paragraph 0046 equivalent to depth map); and processing the scene data to obtain the depth information of the face region 
     Regarding claim 5, the combination of Wang in view of Hwang teaches the method of claim 3, wherein Hwang further discloses the scene data comprises a second scene image corresponding to the first scene image (see paragraph 0051, lines 1 -7, wherein Hwang discloses getting depth data of a first frame and a corresponding second frame both from the input image or scene data), and processing the scene data to obtain the depth information of the face region (see paragraph 0045, lines 1-3; Hwang discloses acquiring depth information of a human body or human face since a face is part of a human body) comprises: processing the first scene image and the second scene image to obtain the depth information of the face region (see step 630 to step 640 of Fig. 5 using a second frame alternatively to obtain to obtain depth information of a human face region; also, in paragraph 0090, lines 1 – 7, Hwang discloses obtaining the depth information of the human face using a second frame).
     Regarding claim 6, the combination of Wang in view of Hwang also teaches the method of claim 3, wherein Wang further discloses that the determining the portrait region based on the face region and the depth information comprises: 
determining an estimated portrait region based on the face region (see paragraph 0040, left column, lines 4 - 6; Wang discloses extracting a human face profile from a rectangular frame corresponding to the human face and taking or estimating that human face profile as the human face region)
determining a depth range of the portrait region based on the depth information of the face region (see the term “gray region macro block” in step S340 of Fig. 3 wherein Wang defines that region according to the red/green ratio range and the blue/green ratio range of the R/G and B/G average values of the pixel or depth information of the face region; and see lines 1 – 3 of paragraph 0071);
determining a calculated portrait region adjacent to the face region (in step S130 of Fig. 1, a human face decision point in the human face region is determined which is equivalent to determining a calculated portrait region) and having a depth within the depth range based on the depth range of the portrait region (see step S350 and paragraph 0072 disclosing the human face decision point according to the red/green ratio and the blue/green ratio of the gray region range which is the depth range of the portrait region);
determining whether the calculated portrait region matches the estimated portrait region (see lines 1 – 4 of paragraph 0044 wherein Wang discloses that the human face decision point or calculated portrait region should fall into the gray region of the human face profile or estimated portrait region); and
in response to determining that the calculated portrait region matches the estimated portrait region, determining that the calculated portrait region is the portrait region (knowing that Wang discloses of a calculated portrait region matching an estimated portrait and taking that estimate portrait as a portrait region as shown above, Examiner notes that it is a commonly known art to take a calculated portrait region as the portrait region).
     Regarding claim 7, the combination of Wang in view of Hwang teaches the method of claim 3, wherein Wang further discloses the step of comprising:
determining a limb region based on the portrait region (Wang discloses determining a human face region in step S120 of Fig. 1 as discussed above. However, Examiner notes that it is common knowledge that portrait regions have skin color regions close to human face color. Thus, one having ordinary skill in the art would envision determining a limb region instead of face region); wherein processing the first scene image to reduce the saturation of the portrait region (see equivalence in step S150 of Fig. 1; and see the term “white balance parameter is adjusted” in paragraph 0052 as it is well known in the art that the adjustment of an image white balance parameter or color balancing causes changes in saturation such as reducing the saturation of an image) comprises: 
processing the first scene image to reduce at least one of a saturation of the face region or a saturation of the limb region (considering Wang teaching of reducing the saturation of the portrait image as stated above, and considering that it is common knowledge limb and face regions have similar skin regions, one having ordinary skill in the art would envision reducing of at least one of the saturation of the face region or the limb region).
     Regarding claim 8, the combination of Wang in view of Hwang teaches the method of claim 7 wherein Wang further discloses that the limb region comprises a neck region, a hand region, a hip region, a leg region and/or a foot region, and a color of the limb region is similar to a color of the face region (Wang discloses determining 
     Regarding claims 12 – 14 and 16 – 18, Examiner notes that the claims recite the electronic device of claim 10, wherein the processor is configured to carry out the method of claims 3 – 5 and claims 6 – 8 respectively. 
     The combination of Wang in view of Hwang teaches the method of claims 3 – 5 and 6 – 8 respectively – see rejection above.
     Examiner also notes that it is customary in the art for an electronic device to comprise a processor, a memory and to execute stored instructions by the processor to perform the corresponding method.
     Accordingly, claims 12 – 14 and 16 – 18 are also rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Hwang.
     Regarding claim 15, the combination of Wang in view of Hwang teaches the electronic device of claim 14, wherein Hwang discloses further comprising a first camera configured to capture the first scene image (see lines 5 – 6 of paragraph 0044 disclosing a color image information acquiring unit 1 that employs a CCD camera or any camera capable of acquiring color image which is equivalent to acquiring a first scene image) and a second camera configured to capture the second scene image (see paragraph 0046 disclosing a depth data acquiring unit 2 that employs a second type of camera – a TOF camera or any other devices capable of acquiring depth data of .

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
      Kitajina (US 2018/0077395 A1) discloses an image processing method for reducing a luminance of high luminance saturation in the face of a person captured by a digital camera.
      Gao Chengguo (CN103871014A) discloses an image processing method for modifying the color parameters of an appointed area. 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDE NOEL Y. ZANETSIE whose telephone number is (571)272-4663.  The examiner can normally be reached on Monday - Friday 7:30 - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the                                                                                                                                                                                                       patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.Z./      Examiner, Art Unit 4173
/CHAN S PARK/      Supervisory Patent Examiner, Art Unit 2669